DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an electronic device comprising: a housing including a first plate, a second plate formed of a transparent glass facing away from the first plate, and a side member surrounding a space between the first plate and the second plate, the second plate including an outer face facing away from the first plate and an inner face facing the first plate, and wherein the second plate includes a first hole; an inner intermediate plate located between the first plate and the second plate; a touch screen display located between the intermediate plate and the first plate; an opaque layer attached directly to the inner face of the second plate, wherein the opaque layer is configured to visually hide an inside of the housing from an outside of the housing, wherein the opaque layer includes a first opening disposed to correspond to the first hole and a second opening disposed adjacent to the first opening, and wherein the second opening is configured to provide a transparent area in at least a portion of the second plate corresponding to the second opening such that the transparent area seamlessly is connected to the outer face of the second plate and provide a light path from the inside of the housing to the outside of the housing through the second plate, and the second opening positioned within 150 mm from the first opening and the first hole is overlapped with the first opening, not with the second opening; a camera assembly positioned partly in the first hole of the second plate and the first opening; a light emitting diode (LED) positioned between a first portions of the second opening while facing toward the second opening, wherein the LED is operatively connected to the camera assembly; a heart rate monitor (HRM) assembly positioned between a second portions of the second opening while facing toward the second opening with a gap between the HRM assembly and the inner face of the second plate, wherein the HRM assembly includes a light emitting element and a light receiving element; and a light guide structure including a first portion between the LED and the second plate and a second portion between the HRM assembly and the second plate, the first portion surrounding the LED and the second portion surrounding the light emitting element when viewed from above the second plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627